                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY


    DEBORAH SCHMIDT AND JAMES
                                                                     Civ. No. 2:17-cv-01708
    SCHMIDT,
                                                                            OPINION
                  Plaintiffs,
           v.
    WELLS FARGO BANK, N.A.,
                  Defendant.

         WILLIAM J. MARTINI, U.S.D.J.:
       This matter comes before the Court on Plaintiffs Deborah and James Schmidts’
(“Plaintiffs’”) Motion for Reconsideration. ECF No. 40. For the reasons set forth below, the
Motion is DENIED.
    I.          BACKGROUND
       The underlying facts of this case were laid out in the Court’s September 14, 2017 Opinion,
ECF No. 11 (“2017 Opinion”), and supplemented by its November 30, 2018 Opinion, ECF
No. 38 (“2018 Opinion”). Between the 2017 and 2018 Opinions, a related state court foreclosure
action captioned HSBC Bank v. Deborah A. Schmidt (“Foreclosure Action”) proceeded to final
judgment.
       In the 2018 Opinion, United States Magistrate Judge Mark Falk granted in part and denied
in part Plaintiffs’ Motion to Amend the Complaint in this case. ECF No. 38. Plaintiffs now
move for reconsideration, in part, of that Opinion. Mot. for Recon., ECF No. 40 (“Motion”).
Specifically, Plaintiffs argue that the Court improperly found res judicata barred their proposed
New Jersey Consumer Fraud Act (“CFA”) claim against Wells Fargo Bank, N.A. (“Defendant”).
Br. in Support of Pl. Mot. for Recon. at 2, ECF No. 40-1 (“Pl. Br.”).1 Defendant opposed the
Motion, arguing the 2018 Opinion was correct and regardless, Plaintiffs waived their argument
by failing to raise it in their original motion papers. Def. Br. in Opp. to Mot., ECF No. 41-1
(“Def. Br.”) (noting Plaintiffs’ failure to file a reply brief).
       The Court ordered supplemental briefing on the issue of whether Defendant was in privity
with the plaintiff in the Foreclosure Action, HSBC Bank USA, N.A. (“HSBC”). Jan. 16, 2019
Order, ECF No. 44. Plaintiffs ignored that order and filed a reply brief asserting arguments
unrelated to Defendant’s privity with HSBC. Pl. Reply. Br., ECF No. 47.2 Defendants filed a
sur-reply, pointing out Plaintiffs’ failures. ECF No. 48.


1
 Plaintiffs also note they plan to file another motion for leave to amend the complaint. Pl. Br. at 3. The
Court expresses no view on the merits of that hypothetical motion at this juncture.
2
    Those arguments will not be considered, as they were asserted in direct contravention of the Court’s
                                                        1
    II.        DISCUSSION
          A.     Plaintiffs Fail to Satisfy the Motion for Reconsideration Standard
        The Motion is denied because it does not satisfy the requirements of a reconsideration
motion. “A party seeking reconsideration must show more than disagreement with the Court’s
decision.” Emmanouil v. Roggio, 06-cv-1068, 2012 WL 3647412, at *5 (D.N.J. Aug. 23, 2012)
(citations omitted). Parties “may not seek to relitigate old matters and may not raise arguments
or present evidence that could have been raised before the entry of the original order.” Interstate
Fire & Cas. Co. v. Schnellbacher-Sendon Grp., 17-cv-11305, 2018 WL 3377171, at *2 (D.N.J.
July 11, 2018) (citing Borestsky v. Governor of N.J., 433 F. App’x 73, 78 (3d Cir. 2011); Dunkley
v. Mellon Inv’r Servs., 378 F. App’x 169, 172 (3d Cir. 2010)). Instead, movants must set “forth
concisely the matter or controlling decisions which the party believes the Judge or Magistrate
Judge has overlooked.” L.R. 7.1(i).
        Here, the Motion for Reconsideration is denied because Plaintiffs failed to raise their
argument at the proper juncture. Plaintiffs’ only considered argument, see supra n.2, is that
Defendant is estopped from asserting res judicata because HSBC “insist[ed] to the [foreclosure]
court that the [F]oreclosure [A]ction . . . could go forward and did not affect the instant case.”
Pl. Br. at 1 (italics altered). In support, Plaintiffs cite HSBC’s brief in opposition to Plaintiffs’
motion to dismiss the Foreclosure Action (“Foreclosure Brief”). Id. HSBC filed the Foreclosure
Brief on May 30, 2017. Pl. Br., Ex. A at 1. Therefore, Plaintiffs could have presented their
estoppel argument in a reply brief for their motion to amend, due on July 9, 2018. They did not.
Accordingly, their Motion is DENIED. See Interstate Fire & Cas. Co., 2018 WL 3377171, at
*2 (disallowing reconsideration of arguments that could have been raised previously).
          B.     Plaintiffs’ Arguments Are Substantively Deficient3
     Even if Plaintiffs properly asserted their estoppel argument, it is deficient because, when
HSBC made the representations Plaintiffs complain of, they were accurate.
        The only evidence Plaintiffs provide for their estoppel argument are the filings and
decisions in the Foreclosure Action. Specifically, HSBC argued, and the judge accepted, (1) that
Defendant and HSBC are different entities and (2) the claims invoked in the Foreclosure Action
were not “substantially similar” to the claims asserted here. Foster Cert., Exs. A-B, ECF No.
40-2. Thus, Plaintiff argues, Defendant “is estopped from claiming that HSBC is its equivalent.”
Pl. Br. at 2.4



Order and not raised in Plaintiff’s original brief. See Jan. 16, 2019 Order; L.R.7.1(d)(3).
3
  Given the Third Circuit’s general preference to decide claims on the merits and not on technicalities,
see, e.g., Epifan v. Roman, 11-cv-2591, 2014 WL 12633502, at *3 (D.N.J. Dec. 16, 2014) (collecting
cases), and Plaintiffs’ counsel’s—not the parties’—responsibility for failing to submit a reply brief, Pl.
Br. at 1 n.1, the Court will also address Plaintiffs’ substantive argument. As previously noted, the Court
will not consider arguments raised for the first time in Plaintiff’s reply brief. See supra n.2.
4
  Unfortunately for Plaintiffs, whether HSBC and Defendant are “equivalent” is not the operative
question. See Hoffman v. Nordic Nats., Inc., 837 F.3d 272, 279 (3d Cir. 2016) (requiring “the same
                                                        2
       At the time of HSBC’s representations and the resulting opinion in the Foreclosure Action
(May 30 and June 21, 2017, respectively), Plaintiffs’ complaint in this case did not include the
CFA claim. See generally Compl., ECF No. 1. The only fraud count at the time was based on
the misrepresentation “that [P]laintiffs’ loan was not HAMP eligible.” Id. ¶ 29. The fact that
Plaintiffs moved to add a CFA claim in June 2018—one year after the Foreclosure Action
decision Plaintiffs cite—does not create post-hoc preclusive effect to HSBC’s earlier
representations. Further, HSBC’s representations did not prevent Plaintiffs from contesting
HSBC’s right to foreclose or the mortgage balance in the Foreclosure Action.5 See N.J. Ct. R.
4:64-5 (“Only germane counterclaims and cross-claims may be pleaded.”); Mantovani v. Wells
Fargo Bank, N.A., No. 18-CV-0886, 2018 WL 3849907, at *4 (D.N.J. Aug. 13, 2018) (“Germane
counterclaims are those that arise out of the mortgage that is the basis of the foreclosure
action . . . and include claims relating to payment[,] discharge, and incorrect computation of the
amounts due.”). Just because Plaintiffs failed to effectively make those arguments in the
Foreclosure Action does not mean Defendant is estopped from asserting res judicata here.
Instead, for the reasons set forth in the 2018 Opinion, Plaintiffs are not permitted to add the CFA
claim. See In re Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008) (“The doctrine of res judicata bars
not only claims that were brought in a previous action, but also claims that could have been
brought.”); Patetta v. Wells Fargo Bank, NA, 09-cv-2848, 2010 WL 1931256, at *11 (D.N.J.
May 13, 2010) (holding CFA claim was germane to foreclosure action and could have been
raised). Therefore, the Motion is DENIED.
III.       CONCLUSION
      For the reasons set forth above, Plaintiffs Deborah and James Schmidts’ Motion for
Reconsideration, ECF No. 40, is DENIED.




                                                     /S/ William J. Martini
Date: March 7, 2019                                  WILLIAM J. MARTINI, U.S.D.J.




parties or their privies” for res judicata to apply (emphasis added)); Marran v. Marran, 376 F.3d 143,
151 (3d Cir. 2004) (“Privity is merely a word used to say that the relationship between one who is a party
on the record and another is close enough to include that other within the res judicata.” (citation
omitted)).
5
  In fact, Plaintiffs did argue that the amount due on their mortgage was incorrect in the Foreclosure
Action due to misapplied funds. See Murphy Aff., Ex. 3, January 31, 2018 Foreclosure Action Order
and Statement of Reasons at 4, ECF No. 36-2 (denying Plaintiffs challenge to the total amount due for
lack of specificity).

                                                        3
